In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Queens County (Lubow, J.), dated April 7, 2003, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sodomy (now criminal sexual act) in the first degree (two counts), sodomy (now criminal sexual act) in the third degree, and sexual misconduct, and (2) an order of disposition of the same court dated May 30, 2003, which, upon the fact-finding order, inter alia, adjudged him to be a juvenile delinquent and placed him in the custody of the New York Office of Children and Family Services for a period of up to 18 months.
Ordered that the appeal from the order dated April 7, 2003, is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition dated May 30, 2003, is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly denied his request to recall the complainant. The determination whether to allow a party to recall a witness is within the court’s discretion (cf. People v Williams, 297 AD2d 829 [2002]; People v Myles, 282 AD2d 476 [2001]). The Family Court’s determination was a provident exercise of discretion.
*632The appellant’s remaining contentions are without merit. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.